Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 02/25/2020:
Claims 1-10 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" and "105" have both been used to designate “storage of information processing device 10.” 
1.1	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “information processing device;” “receiving unit;” “failure determination unit;” “detection unit;” “sending unit” in claims 1-2 and 4-9.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as sending control information; sending travel control information; receiving a signal(s) including image information; determining a failure/failed vehicle based on received signal(s); detecting a specific object/vehicle, per fig. 4-5, Para [0014, 0041-0054] of the published specification, receiving unit 101, failure determination unit 102, detection unit 103, sending unit 104, as components of a FUNCTINAL BLOCK of information processing device 10, DO NOT appear to be structure elements/components.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim limitations “information processing device;” “receiving unit;” “failure determination unit;” “detection unit;” “sending unit,” in claims 1-2 and 4-9, have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as sending control information; sending travel control information; receiving a signal(s) including image information; determining a failure/failed vehicle based on received signal(s); detecting a specific object/vehicle, per fig. 4-5, Para [0014, 0041-0054] of the published specification, receiving unit 101, failure determination unit 102, detection unit 103, sending unit 104, introduced as components/elements of a FUNCTINAL BLOCK, NOT STRUCTURAL (Emphasis added), of information processing device 10, DO NOT appear to be structure elements/components.
Additionally, although, per fig.2, Para [0012, 0021-0029] of the published specification, information processing device 10 appears to be a structure element/component that includes other sub-structure 
  The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

For examination purposes, the claimed/specified “units” are not given a patentable weight, and the Examiner will interpret that the claimed/specified “information processing device” is configured to perform/execute the claimed specified functionalities of the claimed/specified “units,” (e.g., configured to receive a signal(s); configured to determine a failed vehicle; configured to detect a specific vehicle; configured to send travel control information to the failed vehicle), thereby providing structure to the bodies of the claims.  
1.1.2	Claims 3 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.3	Claim 5 recites the limitation "the reception unit" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.4	Claim 10 recites the limitation/feature "… autonomous vehicles each of which receives the travel control information provided from the information processing device and moves to an autonomous driving mode based on the travel control information,” which is unclear to understand WHY each autonomous vehicle of the autonomous vehicles needs to move to an autonomous driving mode based on the travel control information provided from the information processing device, when autonomous vehicle is already autonomously driving, based on the travel control information received, in accordance with independent claim 1 that dependent claim 10 depends on. Clarification is required. 
	For examination purposes, the examiner will interpret the corresponding limitation/feature of claim 10 as the following: “… autonomous vehicles each of which receives the travel control information provided from the information processing device and drives autonomously based on the travel control information.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Abari (US 20190197497A1) in view of Jammoussi (US 20180237012A1), and further in view of MIYAKE (JP 2016192028A).
As per claim 1, Abari discloses, through the invention (see entire document), an information processing device that sends control information necessary for autonomous driving to an autonomous vehicle (see entire document, particularly fig. 2 – teaching Transportation Management System 230 in communication with vehicles 240a, 240b, 240n) on which exterior monitoring cameras are mounted (see entire document, particularly fig. 2, Para [0018] – teaching an autonomous vehicle 240 capable of sensing its environment and navigating with little to no human input; the autonomous vehicle 240 equipped with a variety of systems or modules for enabling it to determine its surroundings and safely navigate to target destinations; the vehicle 240 that may be equipped with an array of sensors 244, a navigation system 246, and a ride-service computing device 248; the sensors 244 that obtain and process sensor/telemetry data; the sensors 244 as being optical cameras; infrared cameras), the information processing device comprising:    
a receiving unit configured to receive a signal sent from a wireless communication unit included in the autonomous vehicle (see entire document, particularly fig. 2-3, Para [0018-0023]); 
a failure determination unit configured to determine a failed vehicle based on the signal from the wireless communication unit, the failed vehicle including at least one of the external monitoring cameras that has failed (see entire document, particularly fig. 2-3, abstract, Para [0009-0010, 0022-0027]); 
a detection unit configured to detect a specific vehicle, the specific vehicle being a vehicle that is planned to travel on a route at least a section of which overlaps with a planned route of the failed vehicle beginning at a failure point of the failed vehicle that includes the at least one of the exterior monitoring cameras determined to be failed (see entire document, particularly fig. 1-3, abstract, Para [0010, 0019, 0025, 0027], claim 2); and 
a sending unit configured to send travel control information to the failed vehicle, the travel control information instructing the failed vehicle to travel in front of or behind the specific vehicle (see entire teach on a vehicle driving directly in front of or directly behind another vehicle, as well as directly right or left, or in any other direction close to and/or relative to another vehicle) in order for the second autonomous vehicle 104 to successfully share relevant data 110 with the first vehicle 102; transportation management system that requests a second autonomous vehicle 104 with the functional sensor component 108 (also interchangeably referred sometimes as a Shepherd autonomous vehicle) to drive close to the impaired autonomous vehicle 102 and share its sensor data 110 (e.g., sense objects that are in front and share its sensor data with the impaired vehicle 102); mode of autonomy where the objective is simply to follow the second autonomous vehicle (e.g., driving directly behind the second autonomous vehicle).
Although Abari explicitly discloses, through the invention (see entire document), impaired/damaged sensors on autonomous vehicle, Abari does not explicitly disclose, or is missing failed vehicle that includes the at least one of the exterior monitoring cameras determined to be failed; specific vehicle as being a vehicle that is planned to travel on a route at least a section of which overlaps with a planned route of the failed vehicle beginning at a failure point of the failed vehicle; travel control information instructing the failed vehicle to travel in front of the specific vehicle.
However, Jammoussi teaches through the invention (see entire document), particularly in Para [0038, 0056, 0072] – teaching use of the autonomous towing mode suitable in the event of a sensor failure—e.g., if one or more of the host vehicle cameras failed and/or one or more LIDAR sensors failed, host vehicle 10 may not be suitable for operation in a fully autonomous mode; however, it still may be operable in the autonomous towing mode; enabling host vehicle 10 to travel follow a leader vehicle to a vehicle service center for repair or the like.
Jammoussi further teaches through the invention (see entire document), particularly in fig. 1-3, Para [0007-0008, 0016, 0021, 0044-0045, 0049], claims 4, 6-7 – teaching monitoring, at the host vehicle, whether the leader vehicle follows a predetermined route provided previously by the leader vehicle; evaluating the predetermined route data provided by each of vehicles 18-22 and comparing the predetermined routes 56-60 of each of the target vehicles 18-22 to a proposed route (e.g., 54); each of 
MIYAKE, in turn, teaches through the invention (see entire document), center management vehicle 120 traveling in the rear of automatic traveling vehicle 10, and particularly in fig. 5, 7, Para [0073] – teaching the control center 100 that notifies the periphery of the automatic traveling vehicle 10 where the GPS information has been interrupted (for example, the center management vehicle 120 traveling in the rear), to stop the automatic traveling vehicle 10 in front.
Additionally, the Examiner finds that MIYAKE reference is an analogous prior art, because both Applicant and MIYAKE teach on convoying failed autonomous/automatic vehicle by another vehicle from behind when the failed autonomous/automatic vehicle has a failed periphery/surrounding monitoring unit (e.g., camera/sensor, GPS sensor, LIDAR, similar), similar to the “traveling in the convoy mode,” how it is discussed in Para [0054-0057, 0061] of the specification, at least as published, in the instant application. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Abari by incorporating, applying and utilizing the above steps, technique and features as taught by Jammoussi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to instruct a host vehicle to follow a leader vehicle; transmit a follow request to a plurality of target vehicles; select the leader vehicle from among the plurality of target vehicles based on a response to the follow request, the response that includes one or more criteria that include: predetermined route data of the leader vehicle, proximity data of the leader vehicle, wherein the instruction to follow the leader vehicle is based on at least one of the one or more criteria; transmit a follow request to a plurality of target vehicles; receive a plurality of responses from the respective plurality of target vehicles; and select the leader vehicle based on predetermined route data included within at least one of the plurality of responses (see entire Jammoussi document, particularly Para [0002-0005]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by MIYAKE. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a 

As per claim 2, Abari further discloses, through the invention (see entire document), signal from the wireless communication unit that includes image information captured by the external monitoring cameras that capture surroundings of the autonomous driving vehicle that is traveling (see entire document, particularly fig. 1-2, Para [0010, 0018, 0023, 0025-0026, 0059-0061], claims 9, 12, 18).

As per claim 3, Abari further discloses, through the invention (see entire document), external monitoring cameras that capture areas in front of, to left and right of, and behind the autonomous driving vehicle that is traveling (see entire document, particularly fig. 1-2, Para [0010, 0018, 0023, 0025-0026, 0059-0061], claims 9, 12, 18 – teaching detecting objects around autonomous vehicle; detecting, measuring, and understanding the external world around vehicle(s), wherein the Examiner finds that it is well known in the art that well-known detecting objects/world around autonomous vehicle includes detecting/capturing areas in all directions around the vehicle, including in front of, to left and right of, and behind the vehicle that travels).

As per claim 4, Abari further discloses, through the invention (see entire document), travel control information sent by the sending unit to the failed vehicle as information generated based on image information captured by the external monitoring cameras of a vehicle traveling in front of or behind the failed vehicle (see entire document, particularly abstract, Para [0009-0010, 0015, 0017, 0019-0020, 0022-0027, 0038], claims 1, 4-5, 10, 13, 16, 19 – teaching transportation management system 230 that controls the operations of the autonomous vehicles 240, including, e.g., dispatching select vehicles 240 to fulfill ride requests, instructing the vehicles 240 to perform select operations (e.g., head to a service center or charging/fueling station, pull over, stop immediately, self-diagnose, lock/unlock compartments, change music station, change temperature, and any other suitable operations), and instructing the vehicles 240 to 

As per claim 5, although Abari explicitly discloses, through the invention (see entire document), impaired/damaged sensors on autonomous vehicle, Abari does not explicitly disclose, or is missing determining that a failure has occurred in the exterior monitoring cameras when at least one piece of image information on the areas in front of, to the left and right of, and behind the autonomous vehicle captured by the external monitoring cameras is not received by the reception unit.
However, Jammoussi teaches through the invention (see entire document), particularly in Para [0038, 0056, 0072-0073] – teaching autonomous towing mode executed in environmental circumstances not conducive to receiving camera data—e.g., during low-visibility conditions (e.g., darkness, dense fog, heavy rain, smoky or dusty conditions, etc.), which makes the use of the autonomous towing mode suitable in the event of a sensor failure—e.g., if one or more of the host vehicle cameras failed and/or one or more LIDAR sensors failed.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Abari by incorporating, applying and utilizing the above steps, technique and features as taught by Jammoussi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to instruct a host vehicle to follow a leader vehicle; transmit a follow request to a plurality of target vehicles; select the leader vehicle from among the plurality of target vehicles based on a response to the follow request, the response that includes one or more criteria that include: predetermined route data of the leader vehicle, proximity data of the leader vehicle, wherein the instruction to follow the leader vehicle is based on at least one of the one or more criteria; transmit a follow request to a plurality of target vehicles; receive a plurality of responses from the respective plurality of target vehicles; and select the leader vehicle based on predetermined route data 

As per claim 6, Abari further discloses, through the invention (see entire document), determining that exterior monitoring camera that is one of the exterior monitoring cameras mounted on the failed vehicle for capturing the area in front of the failed vehicle has failed, and sending the travel control information to the failed vehicle to instruct the failed vehicle to travel behind the specific vehicle based on the determination (see entire document, particularly fig. 1, abstract, Para [0010, 0026] – teaching transportation management system that requests a second autonomous vehicle 104 with the functional sensor component 108 (also interchangeably referred sometimes as aa Shepherd autonomous vehicle) to drive close to the impaired autonomous vehicle 102 and share its sensor data 110 (e.g., sense objects that are in front and share its sensor data with the impaired vehicle 102); mode of autonomy where the objective is simply to follow the second autonomous vehicle (e.g., driving directly behind the second autonomous vehicle).
Although Abari explicitly discloses, through the invention (see entire document), impaired/damaged sensors on autonomous vehicle, Abari does not explicitly disclose, or is missing failed vehicle that includes the at least one of the exterior monitoring cameras determined to be failed; determining that the exterior monitoring camera that is one of the exterior monitoring cameras mounted on the failed vehicle has failed.
However, Jammoussi teaches through the invention (see entire document), particularly in Para [0038, 0056, 0072] – teaching use of the autonomous towing mode suitable in the event of a sensor failure—e.g., if one or more of the host vehicle cameras failed and/or one or more LIDAR sensors failed, host vehicle 10 may not be suitable for operation in a fully autonomous mode; however, it still may be operable in the autonomous towing mode; enabling host vehicle 10 to travel follow a leader vehicle to a vehicle service center for repair or the like.
Jammoussi further teaches through the invention (see entire document), particularly in fig. 1-3, Para [0007-0008, 0016, 0021, 0044-0045, 0049], claims 4, 6-7 – teaching monitoring, at the host vehicle, whether the leader vehicle follows a predetermined route provided previously by the leader vehicle; evaluating the predetermined route data provided by each of vehicles 18-22 and comparing the 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Abari by incorporating, applying and utilizing the above steps, technique and features as taught by Jammoussi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to instruct a host vehicle to follow a leader vehicle; transmit a follow request to a plurality of target vehicles; select the leader vehicle from among the plurality of target vehicles based on a response to the follow request, the response that includes one or more criteria that include: predetermined route data of the leader vehicle, proximity data of the leader vehicle, wherein the instruction to follow the leader vehicle is based on at least one of the one or more criteria; transmit a follow request to a plurality of target vehicles; receive a plurality of responses from the respective plurality of target vehicles; and select the leader vehicle based on predetermined route data included within at least one of the plurality of responses (see entire Jammoussi document, particularly Para [0002-0005]).

As per claim 7, although Abari explicitly discloses, through the invention (see entire document), impaired/damaged sensors on autonomous vehicle, Abari does not explicitly disclose, or is missing determining that the exterior monitoring camera that is one of the exterior monitoring cameras mounted on the failed vehicle for capturing the area behind the failed vehicle has failed, and sending the travel control information to the failed vehicle to instruct the failed vehicle to travel in front of the specific vehicle.
However, Jammoussi teaches through the invention (see entire document), particularly in Para [0038, 0056, 0072] – teaching use of the autonomous towing mode suitable in the event of a sensor failure—e.g., if one or more of the host vehicle cameras failed and/or one or more LIDAR sensors failed, host vehicle 10 may not be suitable for operation in a fully autonomous mode; however, it still may be 
Jammoussi further teaches through the invention (see entire document), particularly in fig. 1-3, Para [0007-0008, 0016, 0021, 0044-0045, 0049], claims 4, 6-7 – teaching monitoring, at the host vehicle, whether the leader vehicle follows a predetermined route provided previously by the leader vehicle; evaluating the predetermined route data provided by each of vehicles 18-22 and comparing the predetermined routes 56-60 of each of the target vehicles 18-22 to a proposed route (e.g., 54); each of vehicles 18-22 that are near to (or will pass by) host vehicle 10 and, if followed by host vehicle 10, will advance the host vehicle closer to its destination 52; selecting the leader vehicle based on predetermined route data.
MIYAKE, in turn, teaches through the invention (see entire document), center management vehicle 120 traveling in the rear of automatic traveling vehicle 10, and particularly in fig. 5, 7, Para [0073] – teaching the control center 100 that notifies the periphery of the automatic traveling vehicle 10 where the GPS information has been interrupted (for example, the center management vehicle 120 traveling in the rear), to stop the automatic traveling vehicle 10 in front.
Additionally, the Examiner finds that MIYAKE reference is an analogous prior art, because both Applicant and MIYAKE teach on convoying failed autonomous/automatic vehicle by another vehicle from behind when the failed autonomous/automatic vehicle has a failed periphery/surrounding monitoring unit (e.g., camera/sensor, GPS sensor, LIDAR, similar). 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Abari by incorporating, applying and utilizing the above steps, technique and features as taught by Jammoussi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to instruct a host vehicle to follow a leader vehicle; transmit a follow request to a plurality of target vehicles; select the leader vehicle from among the plurality of target vehicles based on a response to the follow request, the response that includes one or more criteria that include: predetermined route data of the leader vehicle, proximity data of the leader vehicle, wherein the instruction to follow the leader vehicle is based on at least one of the one or more 
by incorporating, applying and utilizing the above steps, technique and features as taught by MIYAKE. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a technique that lets an automatic travel vehicle run as much as possible even if it is not possible to obtain part of a plurality of pieces of position estimation information to estimate the current position of the automatic travel vehicle (see entire MIYAKE document, particularly abstract).

As per claim 9, Abari further discloses, through the invention (see entire document), sending travel control information to cause the failed vehicle to temporarily stop in a specific area around a detected position, when it is detected by the detection unit that a travel planned route of the specific vehicle that is traveling deviates from a travel planned route of the failed vehicle that is traveling in front of or behind the specific vehicle, and waiting for a vehicle that is traveling on the same route as the travel planned route of the failed vehicle (see entire document, particularly Para [0024, 0037, 0056, 0061] – teaching situation when while the second autonomous vehicle arrives at the location of the first vehicle, the first autonomous vehicle instructed by the transportation management system to pull over and wait at a nearest safe location; sending an instruction to the first autonomous vehicle to pull over at a nearest safe location and wait until provided with another instruction).

As per claim 10, Abari further discloses, through the invention (see entire document), an autonomous travelling control system, comprising: the information processing device according to claim 1 (see entire document, particularly fig. 2 – teaching Transportation Management System 230 in communication with vehicles 240a, 240b, 240n); and autonomous vehicles each of which that receives the travel control information provided from the information processing device and drives autonomously based on the travel control information .

2.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abari, Jammoussi and MIYAKE, further in view of FERGUSON (US 20190025819A1).
As per claim 8, Abari does not explicitly disclose, through the invention, or is missing, detecting a same-destination vehicle that is planned to travel to the same destination as a destination of the failed vehicle, when a travel planned route of the specific vehicle that is traveling deviates from a travel planned route of the failed vehicle that is traveling in front of or behind the specific vehicle, and sending the travel control information to the failed vehicle to instruct the failed vehicle to travel in front of or behind the same-destination vehicle.
However, FERGUSON teaches through the invention (see entire document), particularly in Para [0028] – teaching platooning/convoying behind another vehicle moving in the same direction; vehicle going to a same destination at the same time.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Abari by incorporating, applying and utilizing the above steps, technique and features as taught by FERGUSON. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to coordinate vehicle fleet, wherein each vehicle configured for safe, open-road travel in an unstructured open environment and further configured to utilize lane positioning and platooning to optimize safety and efficiency (see entire FERGUSON document, particularly Para [0003]).


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662